2022 IL App (1st) 211247-U


                                                                         THIRD DIVISION
                                                                         June 30, 2022

                                         No. 1-21-1247

NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
        by any party except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                    IN THE APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________
TODD WILLIAMS,                                                     )        Appeal from
                                                                   )        the Circuit Court
     Plaintiff-Appellant,                                          )        of Cook County
                                                                   )
        v.                                                         )        2016-CH-16450
                                                                   )
DEPARTMENT OF HUMAN SERVICES DIVISION OF                           )        Honorable
REHABILITATION SERVICES,                                           )        Eve M. Reilly,
                                                                   )        Judge Presiding
     Defendant-Appellee                                            )


        JUSTICE McBRIDE delivered the judgment of the court.
        Justices Ellis and Burke concurred in the judgment.

                                          ORDER

¶1      Held: Circuit court lacked subject matter jurisdiction to consider petition for post-
        judgment relief seeking reconsideration of administrative review action which had
        already been addressed by circuit, intermediate appellate, and supreme courts. Dismissal
        of petition was affirmed.

¶2      This is Todd Williams’ second pro se appeal regarding the denial of his request in 2016

for $81,138 from the Division of Rehabilitation Services of the Illinois Department of Human

Services (IDHS) to attain self-employment. Williams appeals from the dismissal of a section 2-

1401 petition for relief from judgment. 735 ILCS 5/2-1401 (West 2020).

¶3      Williams sought cash from the agency to start a home-based instructional video business
1-21-1247
that would provide advice on “how to do your own divorce,” “how to file bankruptcy,” and “how

to do your own auto repairs.” He earmarked most of the funds for video equipment and

advertising and the remaining $22,000 for a vehicle for his personal use (not as the subject of the

proposed vehicle repair video). Williams has an undergraduate degree in math and a graduate

degree in business administration, but he is not a lawyer. Due to an unspecified disability, he has

been applying for rehabilitation assistance since 1990. The agency denied Williams’ 2016

application because he had not (1) created a written individualized plan for employment (IPE)

outlining his vocational goal and the services that would help him reach that goal, (2) shown a

likelihood of success, (3) demonstrated that he was requesting vocational rehabilitation services

as opposed to merely cash, and (4) shown that he could contribute 50% of the costs above the

agency’s $10,000 maximum contribution toward a self-employment plan. Williams asked the

bureau chief for an exception to state regulations, which was denied, and Williams went through

the administrative appeal process, but he was unsuccessful in overturning the agency’s decision.

¶4     Williams then tried, unsuccessfully, in all three levels of the Illinois courts to reverse the

agency’s decision. In 2018, the circuit court of Cook County rejected his arguments. In 2019, in

Williams I, we also found that his arguments were unpersuasive, including his argument that the

agency’s decision should be reversed because the administrative hearing process did not comply

with federal law. Williams v. Illinois Dep’t of Human Services, 2019 IL (1st) 181517. We also

denied Williams’ motion to reconsider our decision. In 2020, the Illinois Supreme Court denied

his petition for leave to appeal and denied his motion for leave to file a motion for

reconsideration. Williams v. Illinois Dep’t of Human Services, No. 125470, 140 N.E.3d 234 (Ill.

Jan. 29, 2020).



                                               -2-
1-21-1247
¶5     Williams had thus exhausted every avenue that exists in the Illinois administrative and

judicial systems.

¶6     However, in an attempt to revive his 2016 application, Williams returned to the circuit

court in April 2020 with a section 2-1401 petition for relief from judgment. 735 ILCS 5/2-1401

(West 2020). 1 The gist of Williams’ request was that the circuit court should reconsider its

adverse judgment in 2018 and also sit as a court of review as to the 2019 and 2020 decisions of

the intermediate appellate and supreme courts which had left the circuit court’s 2018 judgment in

effect. He alleged that the decisions of the circuit court and intermediate appellate court in

Williams I were void because both courts used the wrong statutory scheme and failed to enforce

federal law. He repeated the arguments he made in Williams I, claiming that state regulations

which capped the agency’s contributions and required him to provide 50% matching funds were

inconsistent with federal law and should be repealed. He quoted various federal statutes for the


1
     Williams purportedly filed an amended version of his section 2-1401 petition two months
later. The record on appeal includes a one-page document entitled “NOTICE OF AMENDED
PETITION FOR RELIEF FROM JUDGMENT UNDER SECTION 2-1401 OF THE CODE OF
CIVIL PROCEDURE (735 ILCS 5/2-1401 (WEST 2000)).” In addition, the circuit court set a
briefing schedule for Williams’ amended petition.

    However, we did not find an amended petition in the record on appeal. Furthermore, the
response that Williams filed in opposition to the agency’s motion to dismiss refers to his
“PETITION,” not to an amended version. The circuit court’s dismissal order refers to Williams’
“Petition,” not to his “amended petition.” In his appellate brief, Williams gives a factual account
of the proceedings, stating that he “filed his (735 ILCS 5/2-1401 West 2000) Motion on April 13,
2020, within the two-year requirement” and the circuit court “denied 1401 PETITION on March
22, 2021.” We read these as indications that Williams did not actually file an amended petition.
We have reviewed the petition and dismissal order in the record on appeal.

   If Williams did file an amended petition, then the record is incomplete. If the record is
incomplete, then we construe the incompleteness against the appellant, Williams; presume the
dismissal order conformed with the facts and law; and affirm on that basis. Webster v. Hartman,
195 Ill. 2d 426, 432 (2001).

                                               -3-
1-21-1247
proposition that “discretion is not with [the agency] but with the client.” He claimed that this

appellate court “seemed not to understand” that he was entitled to the funds he had requested. He

also stated that “[t]he nature of this action is to get just one of you judges and the Attorney

General to actually read the federal statutes.”

¶7     IDHS moved to dismiss Williams’ petition, arguing a lack of subject matter jurisdiction

and a lack of merit.

¶8     The circuit court granted IDHS’ motion and denied Williams’ motion for reconsideration.

¶9     On appeal, Williams argues for further review of the agency’s denial of his application

for cash, repeal of state regulations that purportedly conflict with federal regulations, and an

order requiring the agency to “recognize that the services relating to self-employment are

vocational rehabilitation services.”

¶ 10   IDHS responds that when Williams’ administrative review action ended in 2020 with the

Supreme Court’s orders, there were no other options for review. IDHS contends the circuit court

lacked subject jurisdiction over Williams’ section 2-1401 petition and that we should affirm the

circuit court’s decision to dismiss. 735 ILCS 5/2-1401 (West 2020). In the alternative, the

agency argues that the doctrine of res judicata barred Williams from relitigating issues that were

judicially determined, and that, in any event, his petition lacked merit.

¶ 11   In reply, Williams does not address the topics of subject matter jurisdiction or res

judicata. He reiterates that federal regulations have been disregarded to his detriment, contends

“all the court rulings are void,” and seeks “a new impartial hearing.”

¶ 12   The appellant in Krain v. Illinois Department of Professional Regulation, 295 Ill. App. 3d

577 (1998), was on a similar footing as Williams, when he filed a section 2-1401 petition after



                                                  -4-
1-21-1247
failing to prevail in an administrative review action. 735 ILCS 5/2-1401 (West 1996). Initially,

the Illinois Department of Professional Regulation had suspended Dr. Krain’s license to practice

medicine for at least a year and the appellate court affirmed the agency’s decision. Krain, 295 Ill.

App. 3d at 578. A short time later, Dr. Krain refiled in the circuit court, attempting to reopen the

administrative review action on the basis of “ ‘newly discovered evidence’ ” that he had been

suffering from undiagnosed medical conditions which had been discovered and corrected. Krain,

295 Ill App. 3d at 579. He contended this evidence would overcome the agency’s reasons for

suspending his medical license. Krain, 295 Ill. App. 3d at 579.

¶ 13   For jurisdiction, Dr. Krain relied on section 3-111(a)(7) of the Administrative Review

Law, which grants the circuit court power to remand issues to the agency to consider “newly

discovered evidence.” Krain, 295 Ill. App. 3d at 579 (citing 735 ILCS 5/3-111(a)(7) (1996)). The

agency, however, appealed and the appellate court found “that section 3-111(a)(7) of the

Administrative Review Law does not confer jurisdiction on the circuit court to reconsider

administrative review proceedings once they have been concluded.” Krain, 295 Ill. App. 3d at

579 (citing Krain v. Department of Professional Regulation, 291 Ill. App. 3d 988 (1997)).

¶ 14   The appellate court also rejected section 2-1401 as a basis for the circuit court to reopen

the administrative review proceedings. Krain, 295 Ill. App. 3d at 579. Section 2-1401 is a

procedural rule by which the petitioning party may argue to the court that rendered judgment that

there was an error in the proceeding. Warren County Soil and Water Conservation District v.

Walters, 2015 IL 117783, ¶ 31. The petitioner must show by a preponderance of the evidence the

existence of a meritorious defense, due diligence in presenting the defense or claim to the circuit

court in the original action, and due diligence in filing the section 2-1401 petition. Krain, 295 Ill.



                                                -5-
1-21-1247
App. 3d at 580 (citing Smith v. Airoom, 114 Ill. 2d 209, 220-21 (1986)).

¶ 15   The appellate court held that section 2-1401 was inapplicable because when the

legislature adopted the Administrative Review Law “it rendered that statute the exclusive method

of challenging decisions by [administrative agencies].” Krain, 295 Ill. App. 3d at 580 (citing 735

ILCS 5/3-102 (West 1996)). “The courts are expressly precluded from granting any other

statutory, equitable, or common law mode of review.” Krain, 295 Ill. App. 3d at 580 (citing

Smith v. Department of Public Aid, 67 Ill. 2d 529 (1977)). “Thus, the Illinois decisions are clear

that alternative methods of direct review or collateral attack on an agency decision such as that

envisioned by section 2-1401 are simply not available.” Krain, 295 Ill. App. 3d at 580. The court

concluded, “Since the Administrative Review Law provides the exclusive means by which Dr.

Krain can seek review of the [agency’s] determination, and because that statute does not provide

for the type of post-judgment relief provided by section 2-1401, the circuit court was correct in

holding that it lacked jurisdiction over Dr. Krain’s section 2-1401 claims.” Krain, 295 Ill. App.

3d at 580.

¶ 16   In Dubin v. Personnel Board of City of Chicago, 128 Ill. 2d 490, 492-93 (1989), the

city’s personnel board discharged Dubin from city employment after finding that he did not

physically reside or intend to reside with the city’s boundaries, which was contrary to the

municipal code. Dubin sought a stay of the board’s determination, rather than administrative

review, contending that the board’s findings of fact were insufficient and that without additional

findings, the discharge order could not be reviewed under the Administrative Review Law.

Dubin, 128 Ill. 2d at 493 (citing Ill. Rev. Stat. 1987, ch. 110, pars. 3-101 through 3-112). The

Illinois Supreme Court rejected the proposition that a circuit court was authorized to make a



                                              -6-
1-21-1247
preliminary finding that the factual findings in the board’s decision were incapable of review,

stay the order, and remand the case for further findings, even though the circuit court had not

been asked to review the agency’s decision. Dubin, 128 Ill. 2d at 497. Instead, “an action for

judicial review of the Board’s discharge order provides the sole method by which Dubin might

obtain the relief he seeks.” Dubin, 128 Ill. 2d at 499. “[W]here a final agency decision has been

rendered and the circuit court may grant the relief which a party seeks within the context of

reviewing that decision, the circuit court has no authority to entertain independent actions

regarding the actions of an administrative agency.” Dubin, 128 Ill. 2d at 499. The Illinois

legislature “designed [the Administrative Review Law] to channel into a single procedure the

judicial review of the decisions made by administrative agencies in particular cases.” People ex

rel. Naughton v. Swank, 58 Ill.2d 95, 102 (1974). See also Stolfo v. KinderCare Learning

Centers, Inc., 2016 IL App (1st) 142396, ¶ 29 (indicating there is no precedent suggesting that

“litigants may use a section 2-1401 petition as a second opportunity to raise arguments that were,

or could have been, made in a direct appeal”).

¶ 17    Williams obtained the circuit court’s review in 2018, followed by his unsuccessful

appeals to the intermediate appellate and supreme courts. The cases that we discussed above

establish that section 2-1401 was not an avenue for Williams to return to the circuit court.

Section 2-1401 did not authorize the circuit court to consider the merits of Williams’ petition.

For these reasons, we affirm the dismissal of Williams’ section 2-1401 petition for lack of

jurisdiction. We need not reach the agency’s alternative arguments regarding res judicata or

disputing the merits of Williams’ petition.

¶ 18   Affirmed.



                                                 -7-